Case 7:15-mc-01759 Document 1 Filed in TXSD on 10/30/15 Page 1 of 4            WR-71,401-01
                                                                   COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                 Transmitted 10/30/2015 2:40:53 PM
                                                                   Accepted 10/30/2015 4:12:40 PM
                  IN THE UNITED STATES DISTRICT            COURT                    ABEL ACOSTA
                                                                                            CLERK
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           MCALLEN DIVISION


JUAN RAUL NAVARRO RAMIREZ                 )
                                                                            October 30, 2015
                                          )
      Petitioner,                         )
                                          )
            v.                            )               No.
                                          )
WILLIAM STEPHENS, Director,               )               Capital Case
Texas Department of Criminal Justice, )
Correctional Institutions Division,       )
                                          )
      Respondent.                         )
__________________________________________)


                 ADVISORY CONCERNING IMPENDING CASE
                     AND APPOINTMENT OF COUNSEL

      Petitioner, JUAN RAUL NAVARRO RAMIREZ, by undersigned counsel,

respectfully advises the Court of the following:

      1.     In December, 2004, Petitioner was convicted of two counts of capital

murder and sentence to death.       The Texas Court of Criminal Appeals affirmed

Petitioner's conviction on one of the counts of capital murder and his death sentence

on December 12, 2007. Ramirez v. State, No. AP-75,167.

      2.     On October 14, 2015, the Texas Court of Criminal Appeals denied

Petitioner's applications for habeas relief.

      3.     Counsel originally appointed to represent Petitioner in state habeas

corpus proceedings failed to file an application for post-conviction writ of habeas

corpus, necessitating appointment of new counsel for Petitioner. However, in the

course of the delay caused by the failure of original state habeas counsel to file a

                                               1
      Case 7:15-mc-01759 Document 1 Filed in TXSD on 10/30/15 Page 2 of 4



habeas application, Petitioner's one-year federal statute of limitations began to run.

The statute was tolled when a state habeas application was eventually filed by new

state habeas counsel, but substantial time ran on the federal statute of limitations.

       4.      For this reason, as of the date the Court of Criminal Appeals denied

Petitioner's state habeas applications, October 14, 2015, Mr. Ramirez had only 97

days remaining in his federal statute of limitations.

       5.      The Texas Office for Capital and Forensic Writs represented Petitioner

at the time his state habeas application was denied.                   This office is statutorily

precluded from representing its clients in federal habeas proceedings. Accordingly,

we have asked counsel with the Texas Habeas Assistance and Training (TX HAT)

project to try to recruit counsel willing to undertake Petitioner's federal habeas

representation.1 This has been made extremely difficult because of the short time

remaining on the federal statute of limitations.

       6.      Despite the inherent challenge of locating counsel willing to represent a

habeas petitioner in a matter with an abbreviated statute of limitations, TX HAT

counsel have been successful in recruiting highly qualified counsel willing to

undertake Petitioner's representation: the Capital Habeas Unit of the Federal Public

Defender for the District of Arizona. In order to move for appointment of this office,

however, the standard protocol for appointment in an out-of-district case must be


       1TX   HAT is a project funded through the Administrative Office of the Courts, Office for
Defender Services, to provide consulting services to counsel appointed in federal capital habeas
proceedings. Its members are experienced capital habeas attorneys who contract with the
Administrative Office to provide these services. Part of their work includes recruiting qualified
counsel for appointment in federal habeas proceedings.



                                                  2
     Case 7:15-mc-01759 Document 1 Filed in TXSD on 10/30/15 Page 3 of 4



followed. That protocol is now underway and should be complete within two weeks.

At that point, undersigned counsel will move for the appointment of the Capital

Habeas Unit. Undersigned counsel has been assured that the Capital Habeas Unit

of the Federal Public Defender for the District of Arizona will be authorized to take

the appointment in Petitioner's case at the conclusion of the ongoing protocol.

      7.     Current counsel for Petitioner is advising this Court of this matter now

to comply with his statutory duty to seek appointment of federal habeas counsel in a

timely manner, and to advise the Court of the status of Petitioner's case and his

impending request for appointment of counsel.

                                       Respectfully Submitted,



October 30, 2015                       /s/ Benjamin B. Wolff
                                       Benjamin B. Wolff
                                       Texas Bar #: 24091608
                                       S.D. Tex. ID No. 2367246
                                       Director, Office of Capital & Forensic Writs
                                       1700 Congress Ave., Suite 460
                                       Austin, TX 78701
                                       Benjamin.Wolff@ocfw.texas.gov
                                       (512)463-8600
                                       (512)463-8590 (fax)




                                          3
     Case 7:15-mc-01759 Document 1 Filed in TXSD on 10/30/15 Page 4 of 4



                         CERTIFICATE OF SERVICE


        On October 30, 2015, a copy of the foregoing Motion was served on the Office
of the Attorney General by United States mail at the following address:
                         Office of the Attorney General
                         Post Office Box 12548
                         Austin, Texas 78711-2548.

                                      /s/ Benjamin B. Wolff




                                         4